ORDER

This Court having considered the Joint Petition for Indefinite Suspension by Consent filed herein pursuant to Maryland Rule 16-772, it is this 5th day of November, 2004;
ORDERED, by the Court of Appeals of Maryland, that Michael Judge Graham be, and he is hereby indefinitely suspended by consent from the practice of law in the State of Maryland, effective immediately, and it is further;
ORDERED, that judgment shall be entered in favor of Petitioner, the Attorney Grievance Commission of Maryland, in the amount of $723.20 for costs against Michael Jude Graham, and it is further;
ORDERED, that the Clerk of this Court shall strike the name of Michael Jude Graham from the register of attorneys in this Court, and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this State pursuant to Rule 16 — 772(d).